Devine, J.
A judgment was rendered in this case by our predecessors reversing, in part, the judgment of the court below, and reforming the same. A rehearing was granted by our predecessors, and the case came before the present court on the original and additional briefs presented on behalf of appellant and appellees. After a patient examination of the question at issue, namely, the existence of plaintiff’s lien on the lands in Walker county, as described in the petition filed in this suit, as against the appellees, by reason of the judgment rendered in favor of appellant’s testator on the 20th of October, 1865, and his filing the same for record in the County Olei’k’s office, on the 17th of' February, 1866, we are satisfied that the mortgage executed by Rhodes and wife to F. and S. Gibbs, on the 17tlx of October, 1866, was acquired by F. and S. Gibbs with notice of the prior existing judgment-lien, in favor of plaintiff’s testator, 8. Calhoun; and that the commencement of this suit, July 30, 1869, making defendants parties, before the expiration of four years from the date of recording his judgment, kept his lien on the land alive, so far as Mrs. Rhodes and F. and S. Gibbs are concerned.
*529The fact that defendant failed to answer until after the expiration of four years from the recording of plaintiff’s judgment, or that he was delayed in obtaining the judgment sought, will hot operate to his prejudice. The death of Joseph F. Rhodes, one the defendants in the first suit; the taking of all the community estate by his surviving wife ; the mortgage claim of the defendant Gibbs; the return of “no property “ found,” by reason of the sheriff refusing to levy tire execution on this property (there being none other liable), compelled plaintiff’s testator to bring the defendants before the court for the adjudication of the respective rights of all parties, and the pendency of tire suit between plaintiff and defendants, did not impair his lien so far as they are interested.
While we differ as to the reasons given for the judgment rendered in this case by our predecessors, we are satisfied that the judgment rendered was the proper one, and we will not disturb it.
(Opinion on rehearing delivered March 30, 1875.)